Citation Nr: 1034269	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chloracne to include as due 
to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 through 
January 1967.    

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran indicated his desire to testify at a Board hearing in 
a January 2009 VA Form 9.  A Central Office hearing in 
Washington, DC was scheduled for September 2010 and the Veteran 
was provided notice of this hearing in June 2010.  In August 2010 
correspondence, the Veteran requested that he be rescheduled for 
either a Travel Board or videoconference hearing in Phoenix, 
Arizona at a later date.

Pursuant to 38 C.F.R. § 3.103(c) (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  Therefore, the Veteran must be provided an 
opportunity to present testimony at a Board hearing before the 
Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel 
Board or Videoconference hearing before the 
Board at the RO.  All correspondence and any 
hearing transcripts regarding this hearing 
should be associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


